DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JEFFERY LAMONT CURRY,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                       Nos. 4D17-3211 & 17-3232

                          [December 20, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Dennis D. Bailey, Judge; L.T. Case Nos. 16-
006398CF10A, 13003326CF10A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.